Name: 2001/173/EC: Council Decision of 26 February 2001 appointing a Dutch member and a Dutch alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2001-03-03

 Avis juridique important|32001D01732001/173/EC: Council Decision of 26 February 2001 appointing a Dutch member and a Dutch alternate member of the Committee of the Regions Official Journal L 063 , 03/03/2001 P. 0056 - 0056Council Decisionof 26 February 2001appointing a Dutch member and a Dutch alternate member of the Committee of the Regions(2001/173/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas one seat as member and one seat as alternate member of the Committee of the Regions have become vacant following the resignations of Mr A.G.J.M. ROMBOUTS, member, and Ms Mathilde VAN DEN BRINK, alternate member, notified to the Council on 21 September 2000 and 6 February 2001 respectively;Having regard to the proposal from the Netherlands Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr W. ZWAAN is hereby appointed full member of the Committee of the Regions in place of Mr A.G.J.M. ROMBOUTS and Mr VERKERK is hereby appointed alternate member in place of Ms Mathilde VAN DEN BRINK respectively for the remainder of their current term of office, which runs until 25 January 2002.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 28, 4.2.1998, p. 19.